               Case 3:19-bk-31053-SHB                           Doc 5 Filed 04/04/19 Entered 04/04/19 12:14:07                   Desc
                                                                Main Document     Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                 Angela Denise Hemphill
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Freedom Mortgage                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 620 Smoky Mountain View Drive                            Reaffirmation Agreement.
    property       Sevierville, TN 37876 Sevier                             Retain the property and [explain]:
    securing debt: County                                                  Retain Collateral/Continue to make
                   House and lot                                          regular payments


    Creditor's         Mariner Finance, LLC                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2007 Ford F150 112,000 miles                             Reaffirmation Agreement.
    property       VIN #1FTRX12WX7FB50473                                   Retain the property and [explain]:
    securing debt: Total Value $9,000.00                                   Retain Collateral/Continue to Make
                                                                          Regular Payments


    Creditor's         One Main Financial                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2007 Ford F150 112,000 miles                       Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:19-bk-31053-SHB                              Doc 5 Filed 04/04/19 Entered 04/04/19 12:14:07                                Desc
                                                                Main Document     Page 2 of 4

 Debtor 1      Angela Denise Hemphill                                                                 Case number (if known)


    property       VIN #1FTRX12WX7FB50473                                   Retain the property and [explain]:
    securing debt: Total Value $9,000.00                                  Retain Collateral/Continue to Make
                                                                         Regular Payments


    Creditor's     Progressive Leasing, LLC                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of Espresso Media Fireplace,                                Reaffirmation Agreement.
    property       Night Stand, Flocked Christmas                           Retain the property and [explain]:
    securing debt: Tree, Tree Skirt, Shelves, Bench
                   Pub Set                                                Retain Collateral/Continue to Make
                   Total Value $300.00                                   Regular Payments



    Creditor's     Progressive Leasing, LLC                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Kitchen Cart w/drawers                              Reaffirmation Agreement.
    property            Total Value $75.00                                  Retain the property and [explain]:
    securing debt:                                                        Retain Collateral/Continue to Make
                                                                         Regular Payments


    Creditor's     Progressive Leasing, LLC                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Ipad, TV Antenna                                    Reaffirmation Agreement.
    property            Total Value $60.00                                  Retain the property and [explain]:
    securing debt:                                                        Retain Collateral/Continue to Make
                                                                         Regular Payments


    Creditor's     World Finance                                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2 TV, Computer, 2 VCRs, Lawn                        Reaffirmation Agreement.
    property            Mower                                               Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-31053-SHB                              Doc 5 Filed 04/04/19 Entered 04/04/19 12:14:07                      Desc
                                                                Main Document     Page 3 of 4

 Debtor 1      Angela Denise Hemphill                                                                Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 3:19-bk-31053-SHB                              Doc 5 Filed 04/04/19 Entered 04/04/19 12:14:07                Desc
                                                                Main Document     Page 4 of 4

 Debtor 1      Angela Denise Hemphill                                                                Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Angela Denise Hemphill                                                   X
       Angela Denise Hemphill                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        03/22/2019                                                       Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
